This cause is submitted on motion of plaintiff, appellee herein, to affirm the judgment of the Court of Common Pleas on the ground that no bill of exceptions has been filed within 40 days after the overruling of the motion for new trial.
A bill of exceptions is not required to review alleged errors appearing on the face of the record. Section 11564, General Code. From the record it appears that the errors complained of may be exemplified without a bill of exceptions.
The motion is overruled.
Motion overruled.
MILLER, P.J., HORNBECK and WISEMAN, JJ., concur.